FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50524
               v.                             D.C. No.
JESSE LEE HOWARD,                          CR-03-00390-GAF
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,         No. 03-50525
                v.                            D.C. No.
JOSE LUIS FARIAS-BLANCO,                    03-0861M-ABC
              Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50526
               v.                             D.C. No.
JOSE ANGEL CEDILLOS,                        03-0890M-ABC
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50527
               v.                             D.C. No.
ROBERT HERMAN BOULIES,                      03-0945M-ABC
             Defendant-Appellant.
                                       

                            11345
11346             UNITED STATES v. HOWARD



UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50532
               v.                             D.C. No.
                                             CR-03-00435-
DANIEL RIVERA-GONZALEZ,                         RSWL
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                                             No. 03-50533
                v.
                                              D.C. No.
JORGE PINEDA-FERNANDEZ, a/k/a              CR-03-00439-GHK
Jorge Peneda,
              Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50534
               v.                             D.C. No.
                                             CR-03-00486-
RANDOLPH ARTHUR CISNEROS,                       RSWL
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50535
               v.                             D.C. No.
CORNELIO GARCIA-CHAVEZ,                    CR-03-00493-NMM
             Defendant-Appellant.
                                       
                  UNITED STATES v. HOWARD              11347



UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.                           No. 03-50536
JOSE CABANILLAS-NUNEZ, a/k/a Jose             D.C. No.
Arsenio Cabanillas, Jose Arencio           CR-03-00509-DMT
Nunez,
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50537
               v.                             D.C. No.
RAYMOND FLORES,                            CR-03-00516-R-02
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50538
               v.                             D.C. No.
                                           CR-03-00533-FMC-
CHRISTIAN RAUDALES,                               02
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50539
               v.                             D.C. No.
MIGUEL LENCIA,                              03-0858M-ABC
             Defendant-Appellant.
                                       
11348             UNITED STATES v. HOWARD



UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 03-50540
               v.                             D.C. No.
RAYMOND CAZARES,                            03-089M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 03-50541
               v.                           D.C. No.
VERNON CROCKER,                           03-0899M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 03-50542
               v.                           D.C. No.
LORENA GALLARDO,                          03-0944M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 03-50543
               v.                           D.C. No.
JEFFREY DARRYL WAFER,                     03-0860M-ABC
             Defendant-Appellant.
                                      
                   UNITED STATES v. HOWARD               11349



UNITED STATES OF AMERICA,                  No. 03-50544
                Plaintiff-Appellee,
               v.                            D.C. No.
                                           03-0896M-ABC
PEDRO F. SANDOVAL-SANDOVAL,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                  No. 03-50545
                Plaintiff-Appellee,
               v.                            D.C. No.
                                           03-0942M-ABC
CARLOS ALVAREZ,
                                               ORDER
            Defendant-Appellant.
                                      
                  Filed September 15, 2006

Before: Mary M. Schroeder, Chief Judge, Ronald M. Gould
         and Richard R. Clifton, Circuit Judges.


                          ORDER

  The panel has voted to grant the Petition for Rehearing.

   The opinion filed November 15, 2005 is hereby withdrawn
and the Clerk of Court is directed to file the attached opinion
in substitution.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.